 476DECISIONS OF NATIONAL >LAB'OR' RELATIOI' ' BOARDLocal 610,:.: United'.-Brotheihood of Carpeiiters' and Joiners ofAmerica, AFL-CIOand VG. Cameron;,d/b/a !Cameron Store_.:Fixtures...CaseNo..39-CB-2..6aD'ecem'ber 18, 1958' -DECISION ANDORDEROn August 12, 1958, Trial Examiner Thomas A. Ricci issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent Union had engaged in and was engaging in certainunfair 'labor practices in violation ' of Section 8(b) (.1),(A) . and8 (b) (2) of the, Act and recommending that it cease and desist there-from and take certain affirmative action,as setforth in the. copy ofthe Intermediate Report attached hereto.Thereafter, ,the Respondentfiled exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of 'Section. 3 (b) of the National LaborRelations Act, the Board has delegated its,.powers in connection withthis case .to a three-member panel. [Chairman Leedom and MembersBean and Jenkins],The Board has reviewed the rulings of the Trial Examiner madeThe rulings are hereby affirmed.The Board has. considered theIntermediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and -recom-mendations- of . the Trial Examiner, with the following modifications.We. agree with the. Trial Examiner 'that the Respondent Unionviolated Section 8 (b) (1) (A.) ,and, 8 (.b) (2) of -the Act.We find thatthe violations occurred on April 10, 1958, when' Sharpe, the Respo'nd=ent's representative,, toldPurcell; 'who was acting on behalf ofCameron, the Charging Party, that if Cameron's employees returnedto 'their store fixture installation work at the' Mulkey store, theRespondent would use a picket line and it would' not surrender with-out a "battle" its determination to have its own'members performthiswork..Respondent thereby caused Cameron to discriminateagainst Garcia in,th'e course of his employment.lThe Respondent' contends, that,employee Garcia did not suffer anyfinancial loss as a result of its cpnduct and, therefore, it cannot befound that the Respondent caused. discrimination against him.TheTrial-Examiner. found, and we agree, that Garcia did in fact suffer1As no exceptions were filed,we do not pass upon the Trial Examiner'sdiscussionwith respect to the possible applicability of the Board's decision inNorthern CaliforniaGha'ter, AGO, etal.,'.119NLRB' 1026, to the events which occurred herein on April 3,1958,or upon his,fallure to, find,an 8(b)'(2).violationby the Respondent on the basis oftheNorthern Californiacase.The Trial Examiner also found' that'the' Respondent 'Union did not violate'Section8(b)(2) of the Act with respect to Joe Straube on the ground that he is a supervisor.As no exception was filed, we adopt; the -TrialExaminer's finding,pro-forma.122'NI;RB N6.'73. 477a'material discrimination in, his employment.- Contrary to. any im-Section 8(b) (2);, (if the Act.?,With respect to: Garcia,.;we agree. with the Trial Examiner that theRespondent' should make him whole for any. loss of . pay he may havesuffered, as a result of the Respondent's discrimination.against him.the compliance stage of this proceeding.ORDERUpon the entire record in the case, and pursuant to Section 10.(c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that the Respondent, Local 610,United Brotherhood, of Carpenters and Joiners of America, AFL-CIO, Port Arthur, Texas, its officers, representatives, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Causing or attempting. to. cause V. G. Cameron, d/b/aCameron Store' Fixtures, his officers, agents, successors, or assignsto discriminate against or refuse to employ employees because theyare not members of Local 610, United Brotherhood of Carpentersand. Joiners of America, AFL-CIO, or in any other manner todiscriminate against employees in violation of Section 8(a) (3) ofthe Act.(b) In any like or other manner, restraining or coercing employeesof the said Cameron in the exercise of their rights guaranteed. inSection 7 of the Act, except to the extent that such rights may beaffected -by an agreement, requiring membership in a labor organiza-tion as a condition of employment, as authorized by Section 8(a) (3)of the Act.2.Take the. following affirmative action, which the Board findswill effectuate the policies of the Act :.(a)Notify Casimiro Garcia and Cameron, in writing, that it hasno objection to the employment of Cameron's employees, if, as, andwhen the said Cameron may have work within the. territorial juris-diction of the Respondent Union.(b)Make Casimiro Garcia whole for any loss of pay he may havesuffered by reason of the discrimination against him, in the -mannerset forth in "the Remedy" section of the Intermediate Report.(c)Post at its business. offices and meeting halls, including thetown of Groves, Texas, and all other places where notices to mem-bers, of Respondent Union are customarily posted,, copies of, thea SeeValetta Trucking Company,116 NLRB 842, 853-854. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice attached to the Intermediate Report, marked "Appendix."aCopies of said notice, to be furnished by the Regional Director forthe ! Sixteenth Region, shall, after being duly signed by the repre-sentative of the Respondent Union, be posted immediately uponreceipt thereof and maintained by it for sixty (60) consecutive daysthereafter in conspicuous places,including all places where noticesto the members are customarily posted.Reasonable steps shall betaken by said Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Additional copies of the above notice shall be signed by arepresentativeof the Respondent Union and forthwithreturned tothe Regional Director for the Sixteenth Region.These notices shallbe posted, Cameron willing, in places where notices to Cameron'semployees are customarily posted.(e)Notify the Regional Director for the SixteenthRegion, inwriting, within ten (10) days from the date of this Order,as to whatstepsthe Respondent has taken to comply herewith.IT Is FURTHER ORDERED that the complaint be, and it hereby is,dismissed, insofar as it alleges that the Respondent Union caused orattempted to cause Cameron to discriminate against Joe Straube.8 This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner," the words "A Decision and Order."In the event that this Order isenforced by the decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon chargesfiled by V. G. Cameron,an individual doing business under thename Cameron Store Fixtures,herein also called. the' Company, the General Coun-sel for theNational LaborRelations Board,by theRegionalDirector for theSixteenthRegion(FortWorth, Texas),on June 19,1958,issued a complaintagainst theRespondent above-named,alleging that it had engaged and was en-gaging inunfair labor practices affecting commerce within themeaning of Section8(b)(2) and 8(b)(1)(A), and Section 2(6) and (7) of the NationalLaborRelationsAct, 61 Stat.136, hereincalled the Act.Copies ofthe charges,complaint, and anotice of hearing thereonwere dulyserved upon the parties.The Respondentfiled an answerdenying that it had committed the allegedunfair labor practices.Pursuant to notice,a hearing was held in Beaumont,Texas,on July 9, 1958, be-fore Thomas A. Ricci, the duly designated Trial Examiner.All partieswere rep-resented at the hearingby counsel and were afforded full opportunityto be heard,to examine and cross-examine witnesses,and to introduce evidence pertinent to theissues.A motion madeby the General Counsel atthe close of the hearing to,conform the pleadingsto the proofwas granted.Pursuant to leave granted theparties,theGeneral Counsel filed a brief with the Trial Examiner on August 4,1958.Upon the entirerecord in the case,and from my observation of the demeanor,of the witnesses,Imake the following:FINDINGS OF FACT1.COMMERCEJurisdiction in this proceeding is founded upon the effect of the Respondent's:alleged unfair labor practices upon the business activities of the Charging Party, LOCAL 610, UNITED BROTHERHOOD OFCARPENTERS,ETC.479Cameron Store Fixtures.V. G. Cameron,sole owner of that Company,for sev-eral years has been doing business under that trade nameby virtueof the laws ofthe Stateof Texas.He has his principal office and place of business in SanAntonio, Texas,where he is engaged in the manufacture,sale, and installation ofstorefixtliresA and related;- products:During the 12-month period ending June 30,1958, Cameron performed contracts;including the sale of fixtures and services fortheir installation,outside theState of Texastotalingmorethan $64,000.I find thatCameron StoreFixturesis engaged in interstate commerce within themeaning oftheAct,and that it will effectuate the policies of the Act to assertjurisdiction in this proceeding.It.THE LABOR ORGANIZATION INVOLVEDLocal 610,United Brotherhood of Carpenters and Joiners of America,AFL-CIO,is a labor organizationwithin themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA: The factsUpon completion of the General Counsel's case-in-chief, the Resopdent movedfor dismissal of the complaint on the record as made;it introduced no evidence.Thus, apart from a few minor matters discussed below, there is no dispute con-cerning the events and incidents involved.Accordingly, upon the uncontradictedand entirely credible evidence received, I make the following findings of fact.This entire proceeding arose because Local 610 of the AFL-CIO Carpenters, theRespondent here, was determined that certain employees of Cameron not performwork at a certain drugstore in the town of Groves, Texas. Local 610 believed thatthat work was primarily carpentry work and should be performed only by carpen-ters who were members of Local 610. It engaged in certain conduct aimed at com-pellingCameron to remove his employees from such work and toassign it insteadto its members.Mulkey and Stark, apparently as partners, own a drugstore in Groves, hereinafterreferred to as the. Mulkey Drugstore. In April 1958, after extensive tornado dam-age, comprehensive restoration work was going on there.Mulkey and Stark hadengaged the services of a company designated on the record only as McKesson andRobbins;McKesson and Robbins acted as general contractor and undertook tofurnish all the work required together with necessary materials. In turn, McKessonand Robbins engaged the services of Cameron as a subcontractor to furnish andinstall the store fixtures.Cameron's office and plant are located in San Antonio, Texas.Following a LaborBoard certification in November 1957, its employees have been represented by theIUE; they are covered by a _ collective-bargaining agreement between Cameron andthat union.A regular part of Cameron's business is to send some of his em-ployees to customer locations where they install the fixtures that are sold.OnApril 3, .1958, Joe Straube and Casimiro Garcia, employees of Cameron,were soat work in the Mulkey Drugstore.During the day Straube and Garcia were ap-proached by a person who identified himself as a representative of Local 610 andasked to see the "boss"' union card. Straube, who was the leadman, showed hisIUE membership card. The self-styled Local 510 representative then said that hisUnion did not recognize the IUE cards. Shortly thereafter, Sharpe, business repre-sentative of the Respondent Local, telephoned Mulkey and told him that unless theemployees on the fixtures were quickly removed from the premises a picket linewould be established in front of the drugstore.Mulkey, apparently in charge ofthe store, immediately requested Straube and Garcia to gather their tools and leavethe premises -the latter two complied.Neither of them ever thereafter resumedwork in that drugstore.Mulkey then communicated, with a McKesson and Robbins representative, whotelephonedCameron personally.The next day Cameron arrived in Groves to-gether with his attorney, McGown.They attempted to persuade Mulkey to permitCameron's employees to complete the installation of the fixtures.Mulkey remainedadamant and, in fear of the possible effects of picketing at his drugstore, refusedto permit any Cameron employees on the premises without advance assurance thatLocal 610 would withdraw its threat.Matters remained thus until a week- later on April 10 when, Cameron, againaccompanied by McGowan, returned to Groves. They were now accompanied byPurcell, IUE International representative, and Ricks, president of the Oil Workers'local in nearby Port Arthur.The four discussed the situationand, failing again to 480DECISIONS;OF, NATIONAL ;LABOR RELATIONS BOARDdissuade. Mulkey from his resolve, decided that Purcell and Ricks should commu-nicate with representatives .of. Local. 610, on behalf of Cameron in an attempt toeffectuate: some., settlement.!,Purcell-land ;Ricks visited the Groves Labor Temple where they. met Sharpe. andone Cook, president of the Trades Council in -Port Arthur. . As, ;authorized byCameron, Purcell first offered that Cameron.. would pay' his employees' the goingrates for carpenters ,in that area,,which Local 610 had established for its members.Sharpe. rejected this offer.Purcell then, suggested . that the. dispute. be submitted tothe. ".National AFL-CIO.. ;Dispute Committee." : Again Sharpe refused.During thusconversation, Sharpe said to Purcell that the work in question, ",was traditionally.their [Local 610] work"; that if IUE members were put on the job "they [Local 610]would protest it with all -their power"; that they-would use.a picket line, and thatif.Local 610 surrendered its position, it would be "after the battle.",'-Purcell- and 'Ricks reported back to Cameron, discussed further possibilities, andmet with Sharpe later the same day in Beaumont. Again Sharpe stated his positionas "it wouldn't make any difference ,to. him if Mr.. Cameron paid these people ahundred dollars an hour; it was still ' the carpentets' work, and they intended toperform it."In each of these meetings Sharpe. took the position that at best hewould permit only one of Cameron's men to remain at the store as a supervisorwhile the work was being done:''Cameron yielded to Sharpe's demands and agreed that all the work. should beperformed. by carpenters of Local 610.The, job was resumed on the afternoon ofApril 10, a Thursday, with only local carpenter 'employees working; they workedovertime each, day,' including Saturday, until completion of the contract the following Tuesday, April 15. Straube remained on the' premises instructing them asto where and how to install the fixtures; he did no manual work with tools whateverIn'defense the-Respondent contends primarily that (1) the record does not affirma-tively establish the responsibility of Local 610': for whatever work 'stoppage occurredand '(2) in no event can it be found that the Respondent caused Cameron-theEmployer-to' discriminate against employees. - This latter contention goes both tothe sufficiency of the evidence and to the construction of Section 8(b)(2) of the Act.B.Conclusions' I find, upon, the entire record, that Local 610, through itsbusinessrepresentative,Sharpe, was responsible for the fact that Straube and Garcia were not permittedto do the work at the Mulkey Pharmacy which their Employer had assigned to,them and wished them to perform.When Purcell, of.the IUE; approached Sharpewith Cameron's various proposals to satisfy the latter's demands, he wasthe directemissary of 'Cameron himself.Clearly the message he, conveyedto Sharpe was'that Cameron wished. to have Straube and Garcia, resume their work., Equally clearis, the answer Sharpe made to Purcell as a response to Cameron:_ that Local 610would ;in noevent discontinue the threats it made, and that the determination of,Local 610 was. to prevent Cameron's employees from working.At no time dur-ing the two conversations which Purcell and Ricks had with Sharpe and Cook-did'Sharpe deny, either that he made the original, threat of ,picketing toMulkey, orthat the continuing purpose of Local 610 was to bring about the removal of thetwo employees in question from their jobs in Groves.,, All thisof course wasmore thana mererequest.The two spokesmen for Local 610 instead said thatthey "would protest it with all their power,". that they would "picket" the drug=store,, and that if they did give up it, would only be "after the battle."In support of its first contention that the evidence of responsibility. by ' the Re-spondent is weak, the Respondent relies heavily upon the fact that Mulkey, whotestified that Sharpe made the original picket line threat to him overthe telephone,had-nevermet Sharpe personally and therefore was unable .to identify his voiceover the telephone.However, component parts of coherent evidenceare not tobe considered piece by piece, in isolation from the remainder of the related evi-dence.,.and the record as a whole. If the proof of. Local. 610 responsibility werelimited solely to these telephone conversations, in which the voice of the speakerwas not directly identified, the Respondent's -argument oil this point would havemuch, merit:However, in the circumstances of this.case,Mulkey's'In testifying concerning his conferences with Purcell,Cameron'recalled additionalsettlement suggestions which he believed Purcell had also,offered Sharpe.As Camerondid not'speak with Sharpe,and as it is clear that Sharpe rejected all the proposals madeto.him,the 'apparent discrepancies between Purcell's and Cameron's. recollection of theirconversations are ofno moment. , 481tify Sharpe's voice of his own knowledge does not render his testimony concerning.Sharpe's statement inadmissible.?Three times before these events,the "Carpenters Local" [the,local.number was.not identified,in ;the record] had, put pressure,on Cameron not to use, his own em-ployees to'install fixtures-twice in Houston and once,in Pasadena. :Purcell twice.prevailed.upon, "this company"to drop similar charges against.the "CarpentersLocal.",The person..who telephoned Mulkey identified himself as representativeof 'Local 610;revealed a familiarity,with the type of work going on in the drugstore,and indicated that he knew that Straube and Garcia had. been asked for unioncards.Most significant is the fact that during the two;conferences between Cam-eron's emissaries and, Sharpe,during each of which the subject matter of what hadoccurred at the Mulkey Drugstore was clear and unquestioned,.Sharpe neveronce disclaimed responsibility for what had occurred on April 3. Instead his con-sistent contentions in rejecting.every suggested proposal,and his repeated threatsof the precise kind that had been made to Mulkey over the telephone,only served,to reaffirm the original telephone threat to picket the drugstore.And finally, thevery fact that the ultimate solution was to have the work done by members ofLocal 610, with every Cameron employee excluded from any of the work, makesMulkey's testimony about the original telephone threat very significant.In viewof the logical coherence of all of the testimony and the consistent pattern of theunfolding events as an overall picture,Ifind that Sharpe did telephone Mulkeyand threatened to picket the drugstore.3As to the Respondent's second principal argument,it,too,must fall because ofthe direct testimony,uncontradicted and completely credible, that Sharpe wasspeaking to Cameron himself throughPurcellwhen he again threatened picketingand "battle"in the event Cameron should attempt to use members of the IUE atthe,Mulkey Drugstore.In view of this direct evidence,it is clear and I find thatthe Respondent caused Cameron,the immediate Employer, to discriminate againstStraube and Garcia in the course of their employment.Iwould make the samefinding even assuming that all evidence respecting Mulkey's telephone conversa-tions with Sharpe were entirely excluded.As on its first point, the Respondent is attempting here to separate,the chain ofevents into component parts and to isolate one from another.If all that had beenproved were the events of April 3, there might be some merit in the Respondent's.argument that Local 610 did not cause the"employer"to discriminate against anyemployees;that it only caused a neutral-Mulkey-to act.The Respondent's argu-ment, restated,is that only a direct employer can discriminate against employeeswithin the meaning of Section 8(a)(3) of the Act, and that therefore a union violatesSection 8(b)(2) only when it causes an employer to engage in such discrimination.4As stated above; Mulkey dealt only with McKesson and Robbins,the generalcontractor,who, was responsible for the entire work at the drugstore.In turn,0 20 American Jurisprudence,Evidence,Section 368.It is not, however,necessary to the admission of evidence of a telephone conversa-tion'that the identity of the person with whom the conversation was held be provedby recognition of his voice.Such person's identity may be established by the cur-rounding circumstances as well-as by his voice.See, also,Andrews v. U.S.,78 F. 2d 274 (C.A. 10) : "Recognitionof the voice is notnecessary to, such identity.Like any other ordinary fact, it may be established by directevidence or by circumstances."Accord:U.S. v. Fleming,134 F. 2d 776;Gutowsky v.Halliburtoiii OilWell CementingCo.,Okla.,287 P.2d 204.s International Brotherhood of ElectricalWorkers Local 35 v. Commission on CivilRights,102 A. 2d 366:A sufficient foundation is laid when the subject matter of the conversation,evidenceof its occurrence,and prior and subsequent conduct of the parties fairly establishthe identity of the person with whom.the 'conversation occurred.See, also,Texas Candy and Nut Co. v. Horton,235 S.W. '2d 518.4In pertinent part, Section 8(b) (2) `of the statute reads : 'It shall be an unfair labor practice for a labor organization or its agents ... tocause or attempt to cause an employer to discriminate against an employee in vio-lation of Subsection 8(a) (3) .Section 8(a) (3) reads:It shall be an unfair labor practice for an employer...by discrimination in regardto hire or tenure of employment or any term or condition of employment to encourageor discourage membership in any labor organization.505395-59-vol, 122-32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcKessonand Robbins had a subcontract with Cameron who was to furnish fix-tures and his own employees.There is noevidencein this recordrespecting thetermsof the agreement between McKesson and Robbins or of the contractual rela-tionship between the latter and Cameron.And it is true that as of April 3, atleast, ^Cameron did 'not' remove the"employees from the drugstore.- Irfdi ed; "he'attempted the next day to prevail upon Mulkeyto relent and,the latter admittedlyhaving no employer-employee relationship with the workmen, remain adamant.On this question of whether or not unlawfuldiscrimination as defined in Section8(a)(3) can be committed only by the direct employer-and consequently 8(b)(2)violated by the union which causes it-the Board first considered the problem intheAustincase.5In finding a violation of Section 8(a)(3) there, the Board con-sidered pertinent certain authority which the direct employer had conferred uponthe Austin Company over the retention of employees who worked at the premises ofAustin but were not directly employed by that company. In a number of laterdecisions the Board reiterated its view that an employer does not violate the statutewhen it excludes the employees of other employers from workunlessthere existsan "intimate relationship" between the two employers, or unless the accused com-some'Fmeasureof,control `over-°theterms of employment of the employees affected.On this ground the Board dis-missed a series of complaints against respondent unions charged with having causedother companies' workmen to lose employment .6The most recent statement of Board law on this questionappears inNorthernCalifornia Chapter, The Associated General Contractors, et al.,119 NLRB 1026,where a general contractor removed the employees of a subcontractor from a con-struction project on the demand of a union of which they were not members. TheBoard, by majority holding, found in that case that the inherent relationship be-tween the general contractor and the subcontractor sufficed to support a holdingthat the general contractor discriminated against such employees within the mean-ing of Section 8(a)(3) and that the union violated Section 8(b)(2) by causing suchdiscrimination.Although a minority of the Board expressed their opinion thatsuch conduct by "any" employer, without regard to that particular employer's rela-tionshipto" :the. direct -employer,. could.,also, constitute an unfair labor practice, thecase did not require such a decision and the opinion of the Board in its entiretydoes not establish the proposition as a matter of law.Had Local 610 in this case caused McKesson and Robbins to remove the em-ployees of Cameron from the drugstore, this case might be governed, with respectto the April 3 incident, by the Board holding in theNorthern Californiacase.Mulkey, however, was not the general contractor and thereforestood once againremoved from the employees.His relationship with Straube and Garcia thus beingtwice removed from their employer, a holding that Local 610 violated Section8(b)(2) on April 3 would require a further extension of the construction of thatsection' than the Board majority was willing.to make in its last pronouncement onthe subject.I deem it unnecessary to answer this last questionin this case.As stated above,the events in sequence cannot be isolated one from the other.The picture as awhole affirmatively shows that the Respondent Local in fact caused Cameron, thedirect employer, to engage in the discrimination.The logical pattern of eventswarrants the conclusion that the Respondent Local took its first step through Mulkeymerely because such procedure appeared to it as the most effective preliminaryin its program of coercion. In this light, and considering the clear relevancy ofthe events of April 10, even the causation of Mulkey on April 3 appearsas a formof pressure upon Cameron, as ultimately intended by the Respondent.A final defense by the Respondent, aimed at the entire complaint, is based onthe assertion that neither Straube nor Garcia ever suffered anyfinancial loss inconsequence of the Respondent's conduct, and that therefore ,it.;.cannot be foundthat the Respondent caused 'discrimination against them in.their employment.Therecord does show that both these employees were paid in full for their regularlyscheduled hours of work on April 3 when, before their usual quitting time, theyceased work.They were also paid in full by Cameron for the April 4 workday,5 Austin Company,101 NLRB 1257.9 The Great Atlantic t Pacific Tea Company,116 NLRB 943;United Association ofJourneymen, etc. (Carrier Corporation),112 NLRB 1385; andLos Angeles Building andConstruction Trades Council, AFL (StandardOil), 105 NLRB 868. LOCAL 610, UNITED BROTHERHOOD OF CARPENTERS, ETC. 483when they performed no work. Thereafter both of them were assigned to otherwork either at the home plant or elsewhere. Indeed, Purcell, the IUE representa-tivewho looked after the interests of these employees, admitted that he was notoverly concerned about the events solong asboth employees worked atall timesor,were paid for any period of enforced idleness.The record also shows, however, that the out-of-town assignments on which. bothStraube and Garcia were frequently put, brought to them incidental employmentbenefits which employment at the home plant did not afford.They were paidregular time for periods spent traveling to and from distant locations.Frequentlyinstallation jobs require considerable overtime hours, often including weekend work.Also, while in travel status or while working at locations away from home, theyenjoyed the benefits of expense accounts, which were a source of additional moneyto them. In fact, completion of the Mulkey Drugstore itself illustrates the typeof additional employee benefits which these employees enjoyed over and above theregular pay received during the period immediately following April 3. In view ofthis uncontradicted evidence, I find that both Straube and Garcia did in fact suffera material discrimination in their employment.Entirely apart from the foregoing considerations, the evidence shows. that StraVbe,was a supervisor.He was"referred to as a leadman on the Mulkey Drugstore job.Cameron testified that Straube was the "supervisor" on the job, that he has au-thority to hire additional employees for installation work and has in fact done so,and that "when I send him out on an installation job, he takes full charge, seesthat the job goes on right, and what men are with him, he instructs them." Straubetestified that he has been doing installation work for 3 years, that such assignmentsoccur in spells-"sometimes twice in a month or less," that there are from two tofour or five men on each job, that he is usually in charge of such work, and thathe recalled two instances when he personally hired additional employees at the loca-tion.His hourly rate was $2.10 while Garcia earned $1.55 per hour. Straube alsosigned the original charge in this case as agent for Cameron, and designated himselfthere as "superintendent."The record also shows that when working at the homeplant of the Company Straube is not a supervisor.On these facts, I find that Straubeat all :material times,was a supervisor.within,the, meaning,,gf ithe;.statutgry..defiz}ititln .of the term.?The Board has long held that a union violates Section 8(b)(2) of the Act onlywhere the conduct which it causes or attempts to cause the employer to engage initself constitutes a violation of Section 8(a)(3).8The Board has also ruled that thestatute as now written denies to supervisory employees the protection of Section8(a)(3),and dismissed complaints, against both union and employer, where theunion caused the employer to discriminate against persons holding or seeking super-visory positions.9Accordingly, as Straube was a supervisor I shall recommend dis-missal of the complaint as to him.Of the entire record I find that the Respondent, in violation,of Section 8(b)(2) and8(b)(1)(A) of.the Act, caused Cameron to discriminate against Casimiro Garcia inthe course of his employment.7 Section 2(11) of the Act reads as follows:The term "supervisor" means any individual having authority, in the interest of theemployer, to hire, transfer, suspend, layoff, recall, promote, discharge, assign, re-ward, or discipline other employees, or responsibly to direct them, or to adjust theirgrievances, or affectively to recommend such action, if in connection with the fore-going the exercise of such authority is not of a merely routine or clerical nature,but requires the use of independent judgment.8International Union, United Automobile, Aircraft and Agricultural Implement Workers,etc. (Timkin-Detroit Axle Co.),92 NLRB 968:...the Union's liability for a violation of Section 8(b) (2) In causing the dischargeof [an employee] regdires' a' determination that the Company, were it before us,would have been found to have violated Section 8(a) (3) by such discharge.ePacific American ShipownersAssociation,et al.,98 NLRB 582, at page 596:We are of the opinion that, when Congress amended the Act to exclude supervisorsfrom the definition of the term "employee," it thereby denied to those seeking andto those holding supervisory jobs the protection of Section 8(a)(3).Cf.Better Monkey Grip Company,115 NLRB 1170, and cases there cited. 484 , DECISIONS OF NATIONAL, LABOR RELATIONS BOARDIV.THE EFFECT OF. THE UNFAm .LABOR_PRACTICES UPON COMMERCEThe activities of the Respondent set: forth above, occurring in connection withthe operation of the Company described in section. I, above, have a close, intimate,and substantial relation to trade, traffic,, and :commerce'amongthe several Statesand ; tend to lead to labor disputes burdening and obstructing `commerce and thefree flow of. commerce.V. THE, REMEDYHaving' found that Rdspondent'has'engaged in unfair labor practices, I shall rec-ommend that it be ordered to cease and desist therefrom, and to takecertainaffirmative ''action designed'to effectuate the policies" of the Act.I have found that the Respondent caused the-Company to discriminateagainstGarcia in violation of Section 8(b)(2) and 8(b)(1)(A) of the Act. I shall thereforerecommend that the Respondent be ordered'to make Garcia whole for any loss ofpay he may have suffered as a result of the discrimination against -him by paymentto him 'of a sum of money equal to the-amount he would normally have earnedabsent the discrimination, less his net earnings during the period of the discrimination:Upon the foregoing findings of fact, and upon the entire recordin the case, Imake the following:CONCLUSIONS, OF LAW1.Local 610,' United Brotherhood of Carpenters and Joiners of America, AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.2.By.causing Cameron to discriminate against his employeesin violation ofSection, 8(a)(3)' of the Act, the Union has engaged in and isengaging in unfairlabor practices within the meaning of Section 8(b)(2) of the Act.3.By causing Cameron to discriminate as aforesaid, thus restraining and coerc-ing employees and prospective employees in the exercise of the rights guaranteedin Section 7 of the Act, the Union has engaged in andis engagingin unfair laborpractices within the meaning of Section 8(b)(1)(A) of the Act.4.The. aforesaid unfair labor practices .are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 610, UNITEDBROTHERHOOD OF CARPENTERS.AND' JOINERS OF AMERICA, AFL-CIOPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order' to 'effectuate the -policies of the National Labor Re-lationsAct, as amended, we hereby notify you that:WE WILL NOT in anymannercause or attempt to cause V. G. Cameron,d/b/a Cameron Store Fixtures, to discharge or to deny employment to- any em-ployee because they are not members of the undersigned labororganization,or to discriminate against his employees in any other manner in regard to theirhire or tenure of employment, except ' to the extent permitted, by Section8(a)(3) of the Act.WE WILL NOT in any other manner restrain or coerce employees of V. G.Cameron, d/b/a Cameron Store Fixtures, in the exercise of the rights guar-anteed in Section 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membershipin a labor organization as acondition of employment, as authorized by Section 8(a)(3) of the Act.WE WILL make whole Casimiro Garcia for any loss of pay he may havesuffered.as a result of the discrimination against him.LOCAL 610, UNITEDBROTHERHOODOF CARPENTERSAND JOINERS OFAMERICA, AFL-CIO,Labor Organization.Dated-----------------By---------- -------=--=------------ ---(Representative)(Title)This noticemust remainposted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any othermaterial.